DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first friction coefficient” and “second friction coefficient” (claims 2, 9, and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  The  phrase “position adjusting parts” should be replaced with wherein the position adjusting part includes a plurality of adjusting parts (or similar language) since claims 4 or 11 already refer to a position adjusting part.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. US 8,036,588 (hereinafter “Ishida”).
Regarding claims 1 and 15 (method claim), Ishida discloses a sheet conveying device, comprising: 
a conveying path forming unit (guide plates 105A and 105b, shown in FIG. 2, formed between 101 and 102) configured to form a conveying path of a sheet; and 

	Regarding claims 4, 11, and 18, wherein the orthogonal movement permitting device includes a shaft (1013, shown in FIG. 6a) that extends in the conveying orthogonal direction, a rotating body (1011 and 1012, shown in FIGS. 6a and 6b) that is disposed on the shaft and movable along the shaft, and a position adjusting part (1016A, 1016B, 1015A, 1015B) that adjusts a position of the rotating body to a reference position in the conveying orthogonal direction.
	Regarding claims 5, 12, and 19, further comprising: position adjusting parts (1016A, 1016B, 1015A, 1015B) configured to adjust a position of the rotating body to the reference position in the conveying orthogonal direction.
	Regarding claims 6, 13, and 20, further comprising: an aligning mechanism (102A and 102B, shown in FIG. 3) configured to adjust a position of a leading end of the sheet conveyed by the orthogonal movement permitting device.
	Regarding claims 7 and 14, wherein the conveying path has a length that is shorter than a length of the sheet (see FIG. 2 and FIG. 3, also MPEP 2115).
	Regarding claim 8, Ishida discloses an image forming system, comprising: 
a sheet feeding unit (feed roller, shown in FIG. 1, that feeds a sheet from a cassette 21); 
a printing unit (7 and 10, shown in FIG. 1); and 

a conveying path forming unit (guide plates 105A and 105b, shown in FIG. 2, formed between 101 and 102) configured to form a conveying path of a sheet; and 
an orthogonal movement permitting device (101, refer to FIGS. 2, 3, 6a and 6b) provided in the conveying path and configured to convey the sheet along a conveying direction (Y direction in FIG. 3) and allowing the sheet to move in a conveying orthogonal direction (X direction in FIG. 3, refer to adjustable springs 1016A/B, 1015A/B) orthogonal to the conveying direction.
Claims 1, 3, 7, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai JP 2003-201043 A (hereinafter “Asai”).
Regarding claims 1 and 15 (method claim), Asai discloses a sheet conveying device, comprising: 
a conveying path forming unit (guides that form a path, see 11, shown in FIG. 1) configured to form a conveying path of a sheet; and 
an orthogonal movement permitting device (25, 25a, in FIG. 2) provided in the conveying path and configured to convey the sheet along a conveying direction and allowing the sheet to move in a conveying orthogonal direction orthogonal to the conveying direction.
	Regarding claims 3, 10, and 17, wherein the orthogonal movement permitting device includes a shaft (23) that extends in the conveying orthogonal direction, and a plurality of plate members (see plates of 25 or 25a ) arranged at intervals in a circumferential direction of the shaft part.

	Regarding claim 8, Asai discloses an image forming system, comprising: 
a sheet feeding unit (feed roller 5, shown in FIG. 1); 
a printing unit (“image recording device”, paragraph [0020] says the invention can be used in an image recording device instead of an ADF of an image reading device); and 
a sheet conveying device for conveying a sheet from the sheet feeding unit to the printing unit, the sheet conveying device comprising: 
a conveying path forming unit (guides that form a path, see 11, shown in FIG. 1) configured to form a conveying path of a sheet; and
an orthogonal movement permitting device (25, 25a, in FIG. 2) provided in the conveying path and configured to convey the sheet along a conveying direction and allowing the sheet to move in a conveying orthogonal direction orthogonal to the conveying direction.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. JP 63-171749 A (hereinafter “Kikuchi”).
Regarding claims 1 and 15 (method claim), Kikuchi discloses a sheet conveying device, comprising: 
a conveying path forming unit  (2) configured to form a conveying path of a sheet; and 
an orthogonal movement permitting device (1) provided in the conveying path and configured to convey the sheet along a conveying direction and allowing the sheet 
Regarding claims 2, 9, and 16, wherein the orthogonal movement permitting device includes a contact surface (outer surface of roller 1, includes A and B) that abuts the sheet, and the contact surface has a first friction coefficient (A, shown in FIG. 1b) in the conveying direction and a second friction coefficient (B, shown in FIG. 1B) smaller than the first friction coefficient in the conveying orthogonal direction.
Regarding claim 8, Kikuchi discloses an image forming system, comprising: 
a sheet feeding unit (implicit, upstream roller that feeds a sheet to 1 in FIG. 1); 
a printing unit (implicit); and 
a sheet conveying device for conveying a sheet from the sheet feeding unit to the printing unit, the sheet conveying device comprising: 
a conveying path forming unit  (2) configured to form a conveying path of a sheet; and 
an orthogonal movement permitting device (1) provided in the conveying path and configured to convey the sheet along a conveying direction and allowing the sheet to move in a conveying orthogonal direction orthogonal to the conveying direction (low friction section B of roller 1a allows the sheet to correct a skew of a sheet by slipping on a sheet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.